Citation Nr: 1136049	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-31 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is a result of his active duty military service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's service connection claim herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.

The Veteran contends that his tinnitus is the result of noise exposure from explosions and artillery in boot camp and while serving on active duty.  Therefore, he contends that service connection is warranted for this hearing disability. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran contends that his tinnitus is the result of exposure to noise from artillery and explosions during service.  Although the Veteran's service treatment records do not contain any documentation as to noise exposure, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds that the Veteran suffered noise exposure from explosions and artillery in service.

Further, the Board observes that the current treatment evidence establishes that the Veteran has tinnitus.  A March 2008 private audiological evaluation identified tinnitus in the left ear and the September 2008 VA examiner documented recurrent, intermittent tinnitus bilaterally.  Thus, the Board finds that the Veteran has a current diagnosis of tinnitus.  

Moreover, the Board determines that it is at least as likely as not the Veteran's current tinnitus is causally and etiologically related to his military service.  
In this regard, the Board observes that there are conflicting medical opinions of record as to the existence of a nexus between the Veteran's tinnitus and his military service.  Specifically, the September 2008 VA examiner stated that the Veteran's tinnitus was not incurred in military service.  In contrast, a March 2008 private examiner stated that the Veteran's tinnitus was consistent with the effects of noise exposure in the military.  

Both opinions were based on personal examinations of the Veteran and his reported noise exposure.  The Board notes that there is no indication that the private audiologist reviewed the claims file; however, as previously indicated the Veteran's reports of his in-service noise exposure are competent evidence of noise exposure in service that could have injured his hearing.  Thus, the lack of a review of the claims file does not alone render the opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Additionally, the Board observes that neither statement is supported by a thorough rationale.  The private treatment record offers no explanation for the statement, whereas the VA examiner associated the tinnitus with the same source as the Veteran's hearing loss and then indicated that the cause of the hearing loss could not be determined without speculation.  Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  In fact, such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, the Board accords no probative weight to the VA examiner's opinion.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In light of the above, the Board finds that it is at least as likely as not that the Veteran's tinnitus is related to his active duty military service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Veteran's claims of entitlement to service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


